Citation Nr: 1508582	
Decision Date: 02/26/15    Archive Date: 03/11/15

DOCKET NO.  13-03 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. A. Hoffman, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1972 to May 1974.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The Veteran's claim was remanded by the Board in January 2014 for further development.  

This appeal was processed using the Virtual VA and VBMS paperless claims processing systems.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a June 2014 VA examination for hearing loss and tinnitus the Veteran stated that he spent his first four weeks of service in a field artillery unit where he was exposed to a howitzer explosion, was hospitalized for four days, and "totally lost his hearing for a few days."  On remand, the Veteran should be asked to provide information concerning the location and approximate dates of hospitalization so VA can attempt to obtain these records.  

In addition, it is noted that the Veteran has reported treatment with Dr. Moritz and Dr. Herzog, and that he had 9 ear surgeries.  The Veteran should be asked to provide or authorize the release of these records on remand.

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran provide or authorize the release of any medical records pertaining to hearing loss and tinnitus, to include those of Dr. Moritz and Dr. Herzog.  See April 2009 statement from the Veteran on Virtual VA.  Provided that the Veteran supplies the necessary authorizations, attempt to obtain the records.  

2.  Request that the Veteran identify the location and approximate dates of inpatient treatment for hearing loss and/or tinnitus that he received during his military service.  The agency of original jurisdiction should attempt to obtain any identified records.

If, after continued efforts to obtain Federal records the agency of original jurisdiction concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  The Veteran must then be given an opportunity to respond.

3.  Thereafter, obtain an addendum opinion from the June 2014 audiological examiner or a suitable substitute.  After reviewing any additional records that are obtained as a result of this remand, the examiner is asked to opine whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's hearing loss and tinnitus had onset during or were caused by his active service.  In giving the opinion, the examiner should accept the Veteran's report of noise exposure in service as found in his statements of record.  

The examiner is also specifically asked to address whether it is at least as likely as not that the Veteran has delayed onset hearing loss?  The examiner should speak to any medical literature studies or other research that address the possibility of delayed onset of hearing loss many years after noise exposure.  

4.  After completing any further development readjudicate the Veteran's claims.  If either claim remains denied, issue a supplemental statement of the case to the Veteran and his representative.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



